Title: To Thomas Jefferson from James Thomson Callender, 1 November 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail Novr. 1. 1800.

I had, some days ago, a visit from Mr. Jefferson of this place. I have just now got the pamphlets stitched, and have sent him 3 copies for you; but under the same parcel, I used the freedom, I almost fear I was in the wrong, of inclosing 9 for Mr. Madison, who is a Subscriber, or was to the first part, for 15 copies, so that I hazard nothing with him in sending him 9. I did not know his address; but I understand that his place is not at a considerable distance from Yours.
If health permits, I mean to begin printing the second part, of which a great deal has already been published in the Petersburg Republican, next week.
I sent Mr. Pleasants one long piece he did not put in, on the electioneering prospects of Mr. A.
I have the honour to be, Sir, Your Most obedt. & most humble servt.,

Jas. T. Callender

